DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 02/17/2020. In virtue of this amendments:
Claims 3, 8 and 13 are canceled; 
Claims 1-2, 4-7, 9-12 and 14-15 are currently amended; and thus, 
Claims 1-2, 4-7, 9-12 and 14-15  are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a 371 of PCT/EP2018/071714 filed on 08/10/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of EP17186537.1 filed on 08/17/2017 has been retrieved by the office on 02/17/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2020 has been considered by the examiner. 
Claim Objections
Claims 2, 4-7, 9-12 and 14 are objected to because of the following informalities:  
Regarding claims 2, 4-7, 9-12 and 14, the preamble of the claims should read –The method of claim…- 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, none of the claim limitation further limits the claimed method of controlling a lighting system as recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0002981A1 hereinafter “Knibbe” 
Regarding claim 1, Knibbe discloses a method of controlling a lighting system (¶12L4: lighting system) comprising: 
a plurality of illumination sources (¶12L4: a group of light fixtures) each controllable to emit respective illumination for illuminating the environment (inherently disclosed) and 
a plurality of control apparatus (¶11L1-2: remote control device or UID; ¶12L17: lamp controller) each comprising a smart button or a smart switch (¶23L1-17: the user may control the UID through the touch sensitive display or any other interface means, such as through buttons) for use in controlling the illumination emitted from one or more of said plurality of illumination sources, (¶23L1-17: such UID control includes application controls, modifying presets, entering and storing new presets, and manually changing configuration of the UID and/or light fixtures)
the method comprising: 
determining the relative position of a first control apparatus compared to a second control apparatus (¶15L1-13: the UID determines the location of the UID from the lamp: ¶16L1-10: using the determined location and location of light fixtures, the UID controller determines the nearest light source relative to the UID’s determined location); 
assigning a function to the first control apparatus, the function defining how the first control apparatus is to control the illumination of one or more of said illumination sources, (¶21L1-18: the UID uses location awareness to change its own functionality depending on its specific location relative to light fixtures) wherein the function of the first control apparatus is assigned based on the determined relative position whereby a first user input can be received at the first control apparatus and the illumination of said one or more illumination sources can be controlled in response to the fist user input based on the assigned function of the first control apparatus. (¶24L1-4: determining location of UID and the nearest light source, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source) 
Knibbe does not explicitly disclose that the controller on the light fixtures included a smart switch or smart button. 
King discloses a programmable light timer switch for a lighting fixture. (abstract) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting fixture disclosed by Knibbe to include the programmable light timer switch disclosed by King. 
One of ordinary skill in the art would’ve been motivated because the timer can be programmed to turn on or off the lights in order to reduce energy consumption. (¶3) 
Regarding claim 2, Knibbe in view of King hereinafter “Knibbe/King” discloses in Knibbe a method according to claim 1, wherein said determining of the relative position comprises determining whether or not the 3first control apparatus and the second control apparatus are co-located according to at least one predetermined criterion wherein said assigning of the function of the first control apparatus is based on whether the first control apparatus and the second control apparatus are determined to be co-located according to said at least one criterion (¶15L1-13: the UID determines the location of the UID from the lamp: ¶16L1-10: using the determined location and location of light fixtures, the UID controller determines the nearest light source relative to the UID’s determined location), the first control apparatus being assigned a first function if the first control apparatus and the second control apparatus are co-located and the first control apparatus being assigned a second function, different function if the first control apparatus and the second control apparatus are not co-located. . (¶24L1-4: determining location of UID and the nearest light source, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source) (Note: since the UID controls the light fixture closest to it, once the UID moves out of range of the light fixture it is currently controlling, it will be assigned a new function of controlling the next closet light fixture) 
Regarding claim 7, Knibbe/King discloses in Knibbe a method according to claim 2, wherein said at least one predetermined criterion comprises: 
whether the first control apparatus and the second control apparatus are within a predetermined proximity of each other, wherein said function of the first control apparatus is based on whether the first control apparatus and the second control apparatus are within said predetermined proximity of each other. (¶24L1-4: determining location of UID and the nearest light source, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source)
Regarding claim 10, Knibbe/King discloses in Knibbe a method according to claim 2, wherein 
the second function comprises toggling said one or more illumination sources between an on and off state. (¶16L1-10: UID controls light source, such as turning on/off light source, controlling various light parameters or attributes including light intensity, color, hue, saturation, beam direction, beam width) 
Regarding claim 11, Knibbe/King discloses in Knibbe a method according to claim 2,, wherein the first function comprises at least one of: 
- cycling though a list of predefined lighting settings; (¶13L1-13: lighting are controlled e.g., turned on/off/dimmed/change color in accordance with presets)
- varying the colour of the illumination emitted by said one or more illumination 5sources ; (¶16L1-10: UID controls light source, such as turning on/off light source, controlling various light parameters or attributes including light intensity, color, hue, saturation, beam direction, beam width)
- varying the colour temperature of the illumination emitted by said one or more illumination sources; (¶16L1-10: UID controls light source, such as turning on/off light source, controlling various light parameters or attributes including light intensity, color, hue, saturation, beam direction, beam width)
- varying a dim level of the illumination emitted by said one or more illumination sources by intermediate degrees between on and off (¶16L1-10: UID controls light source, such as turning on/off light source, controlling various light parameters or attributes including light intensity, color, hue, saturation, beam direction, beam width)
Regarding claim 12, Knibbe/King discloses in Knibbe a method according to claim 1, wherein the assigned function of the first control apparatus is programmable by a user(¶23L1-17: such UID control includes application controls, modifying presets, entering and storing new presets, and manually changing configuration of the UID and/or light fixtures)
Regarding claim 15, Knibbe/King discloses in Knibbe control equipment comprising control logic configured to perform operations in accordance with 6claim 1. (as rejected in claim 1 above) 
Allowable Subject Matter
Claims 4-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 13, 2021